Exhibit 10.11

 

 

 

 

 

CONFIDENTIAL

 

October 6, 2020

 

TPG Pace Beneficial Finance Corp.

301 Commerce St., Suite 3300

Fort Worth, TX 76102

Attention:  Eduardo Tamraz, Secretary

 

 

Re:

Engagement of Services

 

Dear Eduardo Tamraz:

This will confirm the basis upon which TPG Pace Beneficial Finance Corp.
(“Client”) has engaged TPG Capital BD, LLC (“TPG Capital BD”) to provide
independent financial consulting services, consisting of a review of deal
structure and terms and related structuring advice in connection with the
transaction described in paragraph 1 below (the “Engagement”).

 

1.Fee.  The Client shall pay TPG Capital BD a fee of up to $744,625 (the “Fee”),
which shall be payable by the Client and due to TPG Capital BD upon the
consummation of the initial public offering of the securities of the Client (the
“Transaction” and such consummation of the initial issuance of securities, the
“Closing”).  If the Closing does not occur during the Term, then no Fee shall be
payable to TPG Capital BD.  The fees described in this paragraph 1 are
compensation for the Engagement, which consists of work directly related to the
Transaction.  Any work that is outside of the scope of the Engagement shall be
subject to additional compensation as separately agreed by the parties hereto.

2.Term of Engagement.  This Agreement shall remain in force for a period of
twelve (12) months from the date hereof, or until 45 days following the
consummation of the Transaction, whichever occurs earlier, and may be extended
upon mutual agreement of the parties hereto (including any renewal thereof, the
“Term”).  The Term may be terminated by either TPG Capital BD or the Client at
any time prior to its expiration with forty-five (45) days advance written
notice to the other.  Expiration or termination of this Agreement shall not
affect TPG Capital BD’s right to indemnification or contribution or payment of
the Fee in accordance with the terms of this Agreement.  Without limiting the
foregoing, notwithstanding the expiration or termination of this Agreement, the
provisions of this Agreement shall survive and remain operative in accordance
with their respective terms.   

3.Scope of Liability.  Neither TPG Capital BD (nor any of its control persons,
members, managers, officers, employees, agents or affiliates) shall be liable to
the Client or to any other person claiming through the Client for any error of
judgment or for any claim, loss or expense suffered by the Client or any such
other person in connection with the matters to which the Engagement relates
except to the extent a claim, loss or expense arises out of or is based upon any
action or failure to act by TPG Capital BD or any of its control persons,
members, managers, officers, employees, agents or affiliates, other than an
action or failure to act undertaken at the request or with the consent of the
Client, that is found in a final judicial

 

--------------------------------------------------------------------------------

 

TPG Pace Beneficial Finance Corp.

October 6, 2020

Page 2

 

 

determination (or a settlement tantamount thereto) to constitute bad faith,
willful misconduct or gross negligence on the part of TPG Capital BD or any such
other person.

4.Indemnity and Contribution.  Recognizing that transactions of the type
contemplated by the Engagement sometimes result in litigation and that TPG
Capital BD’s role is limited to acting in the capacities described herein, the
Client agrees to indemnify TPG Capital BD and its control persons, members,
managers, officers, employees, agents and affiliates (each, including TPG
Capital BD, an “Indemnified Person”) to the full extent lawful against any and
all claims, losses and expenses as incurred (including all reasonable fees and
disbursements of each such Indemnified Person’s counsel and all reasonable
travel and other out-of-pocket expenses incurred by each such Indemnified Person
in connection with investigation of and preparation for any such pending or
threatened claims and any litigation or other proceedings arising therefrom)
arising out of any actual or proposed Transaction or the Engagement; provided;
however, there shall be excluded from such indemnification any such claim, loss
or expense that arises primarily out of or is based primarily upon any action or
failure to act by any Indemnified Person, other than an action or failure to act
undertaken at the request or with the consent of the Client, that is found in a
final judicial determination (or a settlement tantamount thereto) to constitute
bad faith, willful misconduct or gross negligence on the part of any Indemnified
Person.  

The Client shall be notified in writing by TPG Capital BD if any action, suit or
investigation (an “Action”) is commenced against TPG Capital BD or, so long as
TPG Capital BD has actual knowledge of such Action, any other Indemnified
Person, within a reasonable time after TPG Capital BD or any other Indemnified
Person shall have been served with a summons or other first legal process, but
failure so to notify the Client shall not relieve the Client from any liability
that it may have hereunder, except to the extent that such failure so to notify
the Client materially prejudices the Client’s rights.  The Client may assume, at
its own expense, the defense of any Action exercisable upon written notice to
TPG Capital BD and any such Indemnified Person(s), if applicable, within 30 days
of notice by TPG Capital BD or such Indemnified Person provided pursuant to the
preceding sentence and the Client will have no liability for any legal costs of
such Indemnified Person subsequently incurred except as set forth below, and
such defense shall be conducted by counsel chosen by the Client and reasonably
satisfactory to TPG Capital BD and such Indemnified Person(s), if
applicable.  The Indemnified Person shall have the right to participate in the
defense of any Action with counsel selected by it subject to the Client’s right
to control the defense thereof. The fees and disbursements of such counsel shall
be at the expense of the Indemnified Person, provided, that if in the reasonable
opinion of counsel to the Indemnified Person, (a) there are legal defenses
available to an Indemnified Person that are different from or additional to
those available to the Client; or (b) there exists an actual conflict of
interest between the Client and the Indemnified Person that cannot be waived,
the Client shall be liable for the reasonable fees and expenses of counsel to
the Indemnified Person in each jurisdiction for which the Indemnified Person
determines counsel is required). If the Client elects not to compromise or
defend such Action, fails to promptly notify the Indemnified Person in writing
of its election to defend as provided in this Agreement, or fails to diligently
prosecute the defense of such Action, the Indemnified Person may, subject to the
next paragraph, pay, compromise, defend such Action and seek indemnification for
any and all damages, expenses,

 

--------------------------------------------------------------------------------

 

TPG Pace Beneficial Finance Corp.

October 6, 2020

Page 3

 

 

liabilities and losses based upon, arising from or relating to such Action. The
parties hereto and their affiliates shall cooperate with each other in all
reasonable respects in connection with the defense of any Action.

Notwithstanding any other provision of this Agreement, the Client shall not
enter into settlement of any Action without the prior written consent of the
Indemnified Person except as provided in this paragraph.  If a firm offer is
made to settle an Action without permitting or leading to further claims,
losses, liability or expense or the creation of a financial or other obligation
on the part of the Indemnified Person and provides, in customary form, for the
unconditional release of each Indemnified Person from all liabilities and
obligations in connection with such Action and the Client desires to accept and
agree to such offer, the Client shall give written notice to that effect to the
Indemnified Person.  If the Indemnified Person fails to consent to such firm
offer within ten (10) days after its receipt of such notice, the Indemnified
Person may continue to contest or defend such Action and in such event, the
maximum liability of the Client as to such Action shall not exceed the amount of
such settlement offer plus the Indemnified Person’s costs and expenses
(including reasonable fees and disbursements of counsel and other out-of-pocket
expenses) through the end of such ten (10) day period. If the Indemnified Person
fails to consent to such firm offer and also fails to assume defense of such
Action, the Client may settle the Action upon the terms set forth in such firm
offer to settle such Action. If the Indemnified Person has assumed the defense
pursuant to the previous paragraph, it shall not agree to any settlement without
the written consent of the Client.


In the event that the foregoing indemnity is unavailable or insufficient to hold
such Indemnified Person(s) harmless, then the Client shall contribute to amounts
paid or payable by such Indemnified Person(s) in respect of such claims, losses
and expenses in such proportion as appropriately reflects the relative benefits
received by, and fault of, the Client and such Indemnified Person(s) in
connection with the matters as to which such claims, losses and expenses relate
and other equitable considerations.

5.Information Provided to TPG Capital BD.  In performing the services described
above, the Client agrees to furnish or cause to be furnished to TPG Capital BD
such information as TPG Capital BD reasonably believes appropriate to permit TPG
Capital BD to provide the services contemplated by this Agreement to or for the
Client (all such information so furnished being the “Information”).  The Client
recognizes and confirms that TPG Capital BD (a) will use and rely primarily on
the Information and on information available from generally recognized public
sources in performing the services contemplated hereby without having
independently verified any of the same, (b) does not assume responsibility for
the accuracy or completeness of the Information and such other information, and
(c) will not make any appraisal of any of the assets or liabilities of the
Client.

6.Confidentiality.  In the event of the consummation and public disclosure of
any Transaction, TPG Capital BD shall have the right, to disclose its
participation in the Transaction by listing the client name and logo on its
website and in its marketing materials.

Except as required by law or regulation, or pursuant to order of a court of
competent jurisdiction, no analysis, information or advice, whether communicated
in written, electronic, oral or other

 

--------------------------------------------------------------------------------

 

TPG Pace Beneficial Finance Corp.

October 6, 2020

Page 4

 

 

form, provided by TPG Capital BD to Client or to its Client Representatives or
its affiliates (as such term is defined below) in connection with the Engagement
(the “TPG Capital BD Information”) shall be disclosed by the Client or such
Client Representatives, in whole or in part, to any third party, or circulated
or referred to publicly, or used for any purpose other than in connection with
the Engagement and the Transaction without the prior written consent of TPG
Capital BD.  Except as required by law or regulation, or pursuant to order of a
court of competent jurisdiction, neither party may disclose to any third party
the existence or terms of this Agreement without the prior written consent of
the other party.  Notwithstanding anything herein to the contrary, the fact of
TPG Capital BD’s Engagement may be disclosed by the Client to its affiliates and
its directors, officers, accountants, legal advisors and employees (the “Client
Representatives”) to the extent required for the exclusive purpose of the
Engagement or as required by law, rule or regulation.  For avoidance of doubt,
TPG Capital BD’s Engagement may be disclosed in the Client’s registration
statement, preliminary prospectus, prospectus and each amendment or supplement
to any of them, as filed with the Securities and Exchange Commission. The Client
shall cause and hereby represents that each of its Client Representatives to
whom the TPG Capital BD Information is disclosed is legally bound to keep such
TPG Capital BD Information confidential as provided by this Section 6.  The
Client shall be responsible for any damages to TPG Capital BD to the extent
caused by breaches of this Section 6 by any of its Client Representatives.

TPG Capital BD agrees to keep confidential all material nonpublic information
provided to it by the Client (the “Client Information”). Notwithstanding any
provision herein to the contrary, TPG Capital BD may disclose Client Information
to its affiliates, members, officers, accountants, agents, legal advisors and
employees (the “TPG Capital BD Representatives”) to the extent required for the
exclusive purpose of the Engagement.  TPG Capital BD shall cause and hereby
represents that each of its TPG Capital BD Representatives to whom the Client
Information is disclosed is legally bound to keep such Client Information
confidential as provided by this Section 6.  TPG Capital BD shall be responsible
for any damages to the Client to the extent caused by breaches of this Section 6
by any of its TPG Capital BD Representatives.

 

TPG Capital BD Information shall be considered public and not protected by this
Agreement if (a) it is or becomes generally available to the public other than
as a result of a disclosure by the Client or a Client Representatives in breach
of the terms of this Section 6, (b) it becomes available to the Client on a
non-confidential basis from a source (other than TPG Capital BD or a TPG Capital
BD Representative) not known by the Client to be under a duty of confidentiality
to TPG Capital BD, or (c) if it is already known to the Client at the time of
disclosure.

 

Nothing in this Agreement shall obligate either party to refrain from disclosure
of TPG Capital BD Information or the Client Information (as the case may be,
“Confidential Information”) hereunder to the extent such disclosure is required
by law, regulation or judicial process or at the request of a regulatory
authority. In the event that any Confidential Information is required to be
disclosed by law, including without limitation, pursuant to the terms of a
subpoena or similar document or in connection with litigation or other legal
proceedings, the receiving party of such information hereby agrees, to the
extent permitted by applicable law or regulation, to notify the disclosing party
promptly of the existence, terms and circumstances surrounding such request.  

 

--------------------------------------------------------------------------------

 

TPG Pace Beneficial Finance Corp.

October 6, 2020

Page 5

 

 

To the extent permitted by applicable law or regulation, the receiving party
shall allow the disclosing party, in its sole discretion and at its sole
expense, to contest the disclosure of Confidential Information on the disclosing
party’s behalf, and the receiving party will reasonably cooperate with the
disclosing party in such efforts to contest such disclosure at disclosing
party’s expense.

 

Each party hereto acknowledges and agrees that irreparable damage would occur to
the other and their respective affiliates in the event any of the provisions of
this Section 6 were not performed in accordance with their specific terms or
were otherwise breached and monetary damages would not be a sufficient remedy
for any such non-performance or breach.  Accordingly, each party shall be
entitled to specific performance of the terms of this Section 6, including,
without limitation, an injunction or injunctions to prevent breaches of the
provisions of this Section 6 and to enforce specifically the terms and
provisions hereof in any court of competent jurisdiction in New York, New York
or the Federal District Court for the Southern District of New York in addition
to any other remedy to which such party may be entitled at law or in equity.

The parties hereto agree that the provisions of this Section 6 will survive the
expiration or termination of this Agreement for two (2) years after such
expiration or termination.

7.Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York (including, without
limitation, provisions concerning limitations of actions), without reference to
the conflicts of laws rules of that or any other jurisdiction, except that
Federal law shall also apply to the extent relevant.  

To the full extent lawful, each of the Client and TPG Capital BD hereby consents
irrevocably to the exclusive jurisdiction of the courts of the State of New York
located in the Borough of Manhattan, New York as having proper subject matter
jurisdiction, or the Federal District Court for the Southern District of New
York.  Any suit involving any dispute or matter arising under this Agreement may
only be brought before a judge in the courts of the State of New York located in
the Borough of Manhattan, New York or the Federal District Court for the
Southern District of New York, and each of the Client and TPG Capital BD
consents to the exercise of personal jurisdiction by any such court with respect
to such proceeding.  

Each of the Client and TPG Capital BD hereby irrevocably waives trial by jury.

8.Miscellaneous.  

(a)The parties understand that TPG Capital BD is being engaged hereunder as an
independent contractor to provide the services described above solely to the
Client, and that TPG Capital BD is not acting as a fiduciary of the Client, the
security holders or creditors of the Client or any other persons in connection
with the Engagement.

(b)The Client understands and acknowledges that TPG Capital BD and its
affiliates (collectively, the “TPG Capital BD Group”), engage in providing a
wide variety of financial consulting services and other investment banking
products and services to a wide range of institutions and individuals.  In the
ordinary course of business, the TPG Capital BD Group and certain of its
employees, as well as investment funds in which they may have financial

 

--------------------------------------------------------------------------------

 

TPG Pace Beneficial Finance Corp.

October 6, 2020

Page 6

 

 

interests, may acquire, hold or sell, long or short positions, or trade or
otherwise effect transactions, in debt, equity, and other securities and
financial instruments (including bank loans and other obligations) of, or
investments in, a party that may be involved in the matters contemplated by this
Agreement.  With respect to any such securities, financial instruments and/or
investments, all rights in respect of such securities, financial instruments and
investments, including any voting rights, will be exercised by the holder of the
rights, in its sole discretion.  In addition, the TPG Capital BD Group may
currently, and may in the future, have relationships with parties other than the
Client, including parties that may have interests with respect to the Client,
the Transaction or other parties involved in the Transaction, from which
conflicting interests or duties may arise.  Although the TPG Capital BD Group in
the course of such other activities and relationships may acquire information
about the Client, the Transaction or such other parties, the TPG Capital BD
Group shall have no obligation to, and may not be contractually permitted to,
disclose such information, or the fact that the TPG Capital BD Group is in
possession of such information, to the Client or to use such information on the
Client’s behalf.

(c)This Agreement incorporates the entire agreement, and supersedes all prior
agreements, arrangements or understandings (whether oral or written), between
the parties with respect to the subject matter hereof, and may not be amended or
modified except in writing signed by each party hereto.

(d)This Agreement may be executed in one or more counterparts, each of which
will be deemed to be an original and all of which together will be deemed to be
one and the same document.

(e)TPG Capital BD agrees that it shall have no right, title, interest or claim
of any kind (each, a “Claim”) in or to any monies held in the trust account
established in connection with the Client’s initial public offering for the
benefit of the Client and holders of shares issued in such offering, and hereby
waives any Claim it may have in the future as a result of, or arising out of,
any services provided to the Client and will not seek recourse against such
trust account for any reason whatsoever.  

 

 

 




 

 

--------------------------------------------------------------------------------

 

If you are in agreement with the foregoing, please sign and return the attached
copy of this Agreement, whereupon this Agreement shall become effective as of
the date hereof.

 

 

Very truly yours,

 

 

TPG Capital BD, LLC

 

 

By:

/s/ Alan Head

 

Name:

Alan Head

 

Title:

Chief Compliance Officer

 

 

 

Acknowledged and Agreed on

this 6th day of October, 2020:

 

 

TPG Pace Beneficial Finance Corp.

 

 

 

By:

/s/ Karl Peterson

 

Name:

Karl Peterson

 

Title:

Non-Executive Chairman and Director

 

 